Citation Nr: 0919736	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  00-01 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected varicose veins of the right lower 
extremity, currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected scars from bilateral varicose 
vein surgery.

[The issue of whether new and material evidence has been 
received which is sufficient to reopen a previously-denied 
claim of entitlement to service connection for lumbar strain 
is the subject of another decision under a different docket 
number.]


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to 
March 1995.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).

Procedural history

Varicose veins of the right lower extremity

In an August 1995 rating decision, service connection was 
granted for bilateral varicose veins; a 10 percent disability 
rating was assigned.  In a May 1999 rating decision, a 10 
percent disability rating was assigned for each leg.  In a 
September 1999 decision, the Board denied the Veteran's claim 
of entitlement to increased disability ratings for bilateral 
varicose veins.  On September 27, 1999, the Veteran filed a 
motion for reconsideration with the Board.  In October 1999 
and January 2000, the Veteran's motions for reconsideration 
were denied.

In a December 1999 RO rating decision, an increased rating 
for varicose veins of the right lower extremity was denied.  
The Veteran perfected an appeal of that denial.  In a 
September 2002 decision, the Board denied entitlement to 
increased disability rating for the Veteran's service-
connected varicose veins of the right lower extremity.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (the Court).  In April 
2003, counsel for the Veteran and the Secretary of VA filed a 
Joint Motion for Remand.  An Order of the Court dated April 
10, 2003 granted the motion and vacated the Board's September 
2002 decision.  This case was remanded in October 2003 for 
further development, readjudication, and disposition in 
accordance with the Court's Order.  In November 2007, the 
Board remanded the claim again for further development.  
After the requested development was accomplished, the RO 
again denied the Veteran's claim in 2008 supplemental 
statements of the case (SSOC).  This issue is once again 
before the Board.

Scars from bilateral varicose vein surgery

In a March 2005 RO rating decision, service connection was 
granted for scars from bilateral varicose vein surgery; a 
noncompensable (zero percent) disability rating was assigned.  
Later in March 2005, the Veteran's counsel filed a Notice of 
Disagreement as to the assigned rating.  In July 2005, the RO 
issued a Statement of the Case (SOC), and later in July 2005, 
the Veteran perfected an appeal as to the issue of an 
increased (compensable) rating for scars from bilateral 
varicose vein surgery.

In November 2007, the Board remanded the claim for further 
development.  After the requested development was 
accomplished, the RO again denied the Veteran's claim.  This 
issue is once again before the Board.

Issue not in appellate status

In the March 2005 rating decision, an effective date of 
October 10, 2003 was assigned for service connection for 
scars from bilateral varicose vein surgery.  
Later in March 2005, the Veteran's counsel filed a Notice of 
Disagreement as to the effective date of the grant of service 
connection.  The RO did not issue a SOC.  
In November 2007, the Board remanded the claim for the 
issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

In a January 2008 rating decision, an effective date of 
October 1, 2003 was assigned for the grant of service 
connection for scars from bilateral varicose vein surgery.  
In January 2008, the RO issued a SOC.  To the Board's 
knowledge, the Veteran has not filed a substantive appeal as 
to that issue.  It is therefore not in appellate status and 
will be discussed no further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  

Representation

The Veteran is represented by an attorney as to these issues.  
There is an issue currently in appellate status in which the 
Veteran has elected to proceed unrepresented.  Because of 
this, the Board is simultaneously issuing two decisions.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
service-connected varicose veins of the right lower extremity 
are not manifested by persistent edema.

2.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected varicose veins of the 
right lower extremity is inadequate.

3.  The objective clinical findings show that the Veteran's 
service-connected scars from bilateral varicose vein surgery 
are not painful on examination.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
Veteran's varicose veins of the right lower extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2008).

2.  The criteria for referral of the service-connected 
varicose veins of the right lower extremity for consideration 
on an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2008).

3.  The criteria for an increased disability rating in excess 
of the currently assigned zero percent (noncompensable) 
rating for the Veteran's service-connected scars from 
bilateral varicose vein surgery have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased ratings for her service-
connected varicose veins of the right lower extremity and 
scars from bilateral varicose vein surgery.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The April 2003 Court Order

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with Fletcher in mind.  

The Court's Order of April 2003 in essence adopted the Joint 
Motion for Remand, which determined that the Board's decision 
of September 2002 did not contain adequate reasons and bases 
to support its conclusion that VA provided adequate notice of 
the information and evidence necessary to substantiate the 
Veteran's claim for an increased rating for varicose veins of 
the right lower extremity pursuant to the Veterans Claims 
Assistance Act of 2000.  In essence, the Joint Motion, as 
adopted by the Court, found that the notice requirements of 
the VCAA had not been satisfied.  

The VCAA will be discussed at some length below.

Stegall concerns

In October 2003, the Board remanded the claim for an 
increased rating for varicose veins of the right lower 
extremity to the RO to provide proper notice under the VCAA 
and to obtain any additional treatment records.  The RO 
subsequently provided VCAA notice to the Veteran.  This will 
be discussed in greater detail immediately below.  The RO 
obtained additional VA and private treatment records.

In November 2007, the Board remanded both increased rating 
claims for the RO to consider a report of a May 2007 VA 
examination.  The Veteran's claims were then readjudicated.

In short, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the Veteran of VA's duty to assist 
her in the development of her claims in letters sent in 
February 2004, May 2004, December 2004, August 2007, 
September 2007, and May 2008, which were specifically 
intended to address the requirements of the VCAA.  All of the 
VCAA letters except for the August 2007 VCAA letter informed 
the Veteran of the evidence necessary to establish 
entitlement to an increased rating.

As for the evidence to be provided by the Veteran, in various 
VCAA letters the RO asked the Veteran to identify and send 
relevant medical evidence.  The RO provided the Veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated her for her claimed disabilities.

Moreover, in various VCAA letters, the Veteran was informed 
that VA would provide a medical examination or obtain a 
medical opinion if it is necessary to make a decision on her 
claims.  [VA examinations were completed in May 2002, 
November 2004, and May 2007.]

In various VCAA letters, the Veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
Veteran was also informed that VA make reasonable efforts on 
her behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In various VCAA letters, the RO informed the Veteran that she 
should submit any evidence in her possession relevant to her 
claims, as follows:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See, 
e.g., the September 19, 2007 VCAA letter, page 12.  The VCAA 
letters thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letters informed the Veteran that she could submit or 
identify evidence other than what was specifically requested 
by VA.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Elements (1), (2), and (3) are not at issue.  The Veteran has 
received proper VCAA notice as to her obligations, and those 
of VA, with respect to current level of disability, element 
(4), and as to effective date, element (5), in the August 
2007 VCAA letter, pages 2-3, and the September 2007 VCAA 
letter, pages 4-5.

(iii.)  Vazquez-Flores

Subsequent to Dingess/Hartman, the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) held that a notice letter must 
inform the veteran: (1) that, to substantiate a claim, the 
veteran must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on the claimant's 
employment and daily life; (2) if the veteran is rated under 
a Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the notice letter must provide at least general notice of 
that requirement; (3) that if an increase in disability is 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 0% to as 
much as 100% (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) of examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

The RO has not sent a letter to the Veteran regarding 
specific notice of Vazquez-Flores.  However, as explained 
immediately below this does not constitute prejudicial error 
warranting yet another remand.

With respect to the service-connected varicose veins of the 
right lower extremity, 
in the various VCAA letters the Veteran was informed that to 
substantiate her claim for an increased rating for varicose 
veins of the right lower extremity, the evidence must show 
that her service-connected disability has increased in 
severity.  See, e.g., the September 19, 2007 VCAA letter, 
page 4.  Therefore, the Veteran was informed that to 
substantiate a claim, she must provide medical or lay 
evidence demonstrating a worsening or increase in severity.  

In the 2007 VCAA letters, the Veteran was also informed that 
examples of evidence she should tell VA about or give to VA 
that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how your condition affects her ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect you.  
See, e.g., September 19, 2007 VCAA letter, page 4.  
Therefore, the Veteran was informed that to substantiate a 
claim, she must provide medical or lay evidence demonstrating 
a worsening or increase in severity and the effect that 
worsening has on her employment and daily life.

Regarding the second prong of the holding in Vazquez, as will 
be discussed below, the Veteran's varicose veins of the right 
lower extremity has been rated under a Diagnostic Code that 
contains criteria necessary for a entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result).  In this case, the Diagnostic 
Code in question pertains to specific findings regarding 
edema, stasis pigmentation, eczema, and ulceration.  The 
notice letters did not provide at least general notice of 
that requirement.

However, the essential fairness of the adjudication was not 
affected because the Veteran had actual knowledge of this 
requirement.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim. See Vazquez-Flores, 22 Vet. 
App. at 48, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007).  In this case, the Veteran's counsel has 
represented the Veteran on this claim since 2003 and is 
clearly aware of the rating criteria for varicose veins.  
See, e.g., an October 1, 2003 statement from the Veteran's 
counsel to the Board.  Thus, the Veteran through her counsel 
has actual knowledge of what is required to establish an 
increased rating.

As to the third prong of the holding in Vazquez-Flores, in 
the 2007 VCAA letters the RO informed the Veteran that the 
rating for her disability can be changed if there are changes 
in his condition and that depending on the disability 
involved, VA will assign a rating from zero percent to as 
much as 100 percent.  The RO stated that VA uses a schedule 
for evaluating disabilities that is published as title 38 
Code of Federal Regulations, Part 4.  The RO indicated that 
in rare cases, VA can assign a disability level other than 
the levels found in the schedule for a specific condition if 
his impairment is not adequately covered by the schedule.  
The RO stated that it would consider evidence of the 
following in determining the disability rating: nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment.  As for impact on daily life, the Veteran was 
told that an example of the evidence she should tell VA about 
or give to VA that may affect how VA assigns a disability 
evaluation includes statements discussing her disability 
symptoms from people who have witnessed how the symptoms 
affected her.  See, e.g., September 19, 2007 VCAA letter, 
page 4.

With regard to the fourth prong of the holding in Vazquez- 
Flores, in the 2007 VCAA letters, the Veteran was informed 
that examples of evidence she should tell VA about or give to 
VA that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how your condition affects her ability 
to work; and statements discussing her disability symptoms 
from people who have witnessed how the symptoms affect you.  
See, e.g., September 19, 2007 VCAA letter, page 4.

In short, the dictates of Vazquez-Flores have been fully and 
effectively complied with as to the issue of the Veteran's 
entitlement to an increased rating for the service-connected 
varicose veins of the right lower extremity.

Relying on the informal guidance from the VA Office of the 
General Counsel and a VA Fast Letter issued in June 2008 
[Fast Letter 08-16; June 2, 2008], the Board finds that the 
Vazquez-Flores decision does not apply to the issue of an 
increased rating for the service-connected scars from 
bilateral varicose vein surgery.  This matter concerns an 
appeal from initially assigned rating and, accordingly, VA's 
VCAA notice obligations are fully satisfied once service 
connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  See also Goodwin 
v. Peake, 22 Vet. App. 28 (2008) [holding as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection: "that where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements"].

In any event, and significantly, the Veteran in fact received 
specific notice of Vazquez-Flores regarding the service-
connected scars from bilateral varicose vein surgery in a 
letter from the RO dated May 28, 2008.

(iv.)  Pelegrini 

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In this case, the claim 
for an increased rating for the varicose veins of the right 
lower extremity was adjudicated in December 1999, prior to 
the VCAA letters.  Since the VCAA was not enacted until 
November 2000, furnishing the Veteran with VCAA notice prior 
to the initial adjudication of the claim in December 1999 was 
clearly both a legal and a practical impossibility.  Indeed, 
VA's General Counsel has held that the failure to do so under 
such circumstances does not constitute error.  See VAOGCPREC 
7-2004.

Crucially, the Veteran's claim was readjudicated following 
the issuance of VCAA letters, and after that the Veteran was 
allowed the opportunity to present evidence and argument in 
response.  Specifically, the claim was readjudicated in the 
SSOC's dated from October 2004 to October 2008.  Therefore, 
the essential fairness of the adjudication was not affected.  
See Sanders, supra.  The Veteran and her counsel have pointed 
to no prejudice or due process concerns arising out of the 
timing of the VCAA notice.  The Board accordingly finds that 
there is no prejudice to the Veteran in the timing of the 
VCAA notice as to this claim.

As to the other claim, the scar claim was initially 
adjudicated by the RO in March 2005, after the December 2004 
VCAA letter.  Therefore, the timing of the VCAA notice is not 
at issue as to this claim.

(v.)  General comments 

The Veteran is represented in this matter by an attorney.  It 
is clear that the Veteran and her counsel are amply aware of 
her responsibilities and those of VA over the lengthy course 
of this appeal.  See, e.g., the April 2003 Joint Motion.  See 
also Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
[appellant's representation by counsel "is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by any notice error"].  The attorney has 
not indicated that she believes that there is currently a 
lack of VCAA compliance.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The evidence of record includes VA and private treatment 
records, and reports of VA examinations, which will be 
described below.  The Board finds that all relevant evidence 
necessary for an equitable resolution of these issues has 
been identified and obtained.

The Board notes that the April 2003 Joint Motion for Remand 
did not identify any deficiency as to the duty to assist.  
The Board is confident that if the parties had identified any 
VCAA duty-to-assist problems, such would have surfaced in the 
April 2003 Joint Motion for Remand so that any deficiencies 
could be corrected.  See Fugere v. Derwinski, 1 Vet. App. 
103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) [noting 
that "[a]dvancing different arguments at successive stages of 
the appellate process does not serve the interests of the 
parties or the Court"].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of her claims.  See 38 
C.F.R. § 3.103 (2008).  She has retained the services of an 
attorney.  She does not desire a Board hearing.

1.  Entitlement to an increased disability rating for 
service-connected varicose veins of the right lower 
extremity, currently rated as 10 percent disabling.

Pertinent law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran is currently assigned a 10 percent disability 
rating for varicose veins of the right lower extremity under 
Diagnostic Code 7120 [varicose veins].  This code is clearly 
congruent with the service-connected disability, varicose 
veins of the right lower extremity.  

Specific schedular criteria 

Under Diagnostic Code 7120, a noncompensable (zero percent) 
rating is warranted for asymptomatic palpable or visible 
varicose veins.  A 10 percent evaluation is assignable for 
varicose veins with intermittent edema of extremity or aching 
and fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery.  A 20 percent evaluation is assignable for varicose 
veins with persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent evaluation is assigned 
when there is evidence of persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is assigned when there 
is evidence of persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent evaluation is assigned when there is evidence of 
massive board-like edema with constant pain at rest.  See 38 
C.F.R. § 4.104, Diagnostic Code 7120 (2008).

Analysis

Schedular rating

To warrant a rating in excess of 10 percent, persistent edema 
must be present.  
The Veteran claims that she has persistent edema.  See, e.g., 
an October 1, 2003 statement from the Veteran's counsel to 
the Board.

A September 2002 private treatment record referred to little 
vessel edema, and an October 2002 private treatment record 
indicated that there was an area on one of the lower 
extremities that "may have" shown some edema.  However, 
other private treatment records, to include the most recent 
ones dated in 2007 and 2008, do not show the presence of 
edema.  The May 2007 VA examination did not reveal any edema, 
to include elevated edema.  Previously, the May 2002 VA 
examination reflected any absence of edema.  A preponderance 
of the medical evidence is therefore against the claim.  The 
vague references to edema during the brief period in 
September and October 2002 are far outweighed by the 
subsequent medical evidence, which is utterly negative for 
findings of edema, much less persistent edema.    

To the extent that the Veteran herself claims to have 
persistent edema, her contention is outweighed by the 
negative medical evidence since October 2002.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

In short, there is no current indication of persistent 
swelling as to warrant an increased disability rating under 
Diagnostic Code 7120.

The Board adds that there is nothing in the medical evidence 
to suggest that pathology congruent with the assignment of a 
40 percent or higher rating is warranted, and the Veteran 
herself does not appear to so contend. 

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

As noted in the Introduction, the increased rating claim is 
on appeal from a December 1999 denial.  The first matter is 
when the Veteran filed this claim for an increased rating.  

On September 15, 1999, the Board denied the Veteran's claim 
for an increased rating.  That decision is final.  See 38 
U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 3.104, 20.1100 (2008).  The Veteran's claim 
cannot precede that date.  The Veteran's reconsideration 
motion of the September 1999 Board denial was received at the 
RO on November 1, 1999.  This document was the first 
communication from the Veteran that was received at the RO 
subsequent to the September 1999 Board denial that could be 
construed as a claim for an increased rating.  See 38 C.F.R. 
§ 3.1(p) (2008).  Therefore, the date of the claim is 
November 1, 1999.  In this case, therefore, the relevant time 
period is from November 1, 1998 to the present. 

The Board has determined that a disability rating in excess 
of 10 percent is not warranted.  It does not appear that the 
disability has changed appreciably during the period under 
consideration.  Throughout the period starting in November 
1998, there were no clinical findings sufficient to justify 
the assignment of a higher or lower rating.  In particular, a 
report of a February 1999 VA examination does not reflect the 
presence of edema.  As was noted above, there were vague and 
fleeting references to edema in September and October 2002, 
but these hardly serve to establish the presence of 
persistent edema.  Accordingly, staged ratings are not 
appropriate.

Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included C.F.R. § 3.321(b)(1) in the October 2004 SSOC 
and apparently considered the Veteran's claim for an 
increased rating for varicose veins of the right lower 
extremity under the regulation.  Accordingly, the Board will 
address the possibility of the assignment of an 
extraschedular rating for the increased disability rating for 
varicose veins of the right lower extremity.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected varicose veins is inadequate.  A comparison of the 
level of severity and symptomatology of the Veteran's 
varicose veins of the right lower extremity with the 
established criteria found in the rating schedule for 
varicose veins shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; 
as discussed above, the rating criteria considers whether 
edema is persistent.

The Board further observes that, even if the available 
schedular evaluations for the disabilities are inadequate 
(which they manifestly are not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
varicose veins of the right lower extremity.  It does not 
appear that the Veteran has been recently hospitalized for 
her varicose veins of the right lower extremity at all.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the varicose veins of he 
right lower extremity.  According to the Veteran's October 
2008 NOD as to an issue that is the subject of another 
decision, she is currently unemployed.  A report of a 
February 2008 VA examination and a 2007 private treatment 
record reflects that she has previously worked as a case 
manager specializing in workforce development.  There is 
nothing in the record to indicate that the service-connected 
varicose veins of the right lower extremity would cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

Additionally, there is no evidence in the medical records of 
an exceptional or unusual clinical picture.

The Board therefore has determined that referral of this case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected scars from bilateral varicose 
vein surgery.

Relevant law and regulations

The law and regulations regarding increased ratings in 
general have been described above and will not be repeated.

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).
Since this is an appeal as to the initial disability rating 
assigned, the Board will apply Fenderson.

Assignment of diagnostic code

The Veteran's scars from bilateral varicose vein surgery have 
been rated by the RO under Diagnostic Codes 7120-7801 
[varicose veins-scars, other than head, face, or neck that 
are deep or that cause limited motion].  See 38 C.F.R. § 4.27 
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].  In essence, the 
scars are rated under 38 C.F.R. § 4.118 as a skin disability, 
while the varicose veins themselves are rated 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7120 as 
vascular disabilities.  

The Veteran has complained of painful scars.  See, e.g., an 
October 1, 2003 statement from the Veteran's counsel to the 
Board.  The Board finds that it is appropriate to rate the 
scars under Diagnostic Code 7804 [scars, superficial, painful 
on examination] rather than Diagnostic Code 7801 [scars that 
are deep or cause limited motion] because the medical 
evidence does not show that the scars are deep or cause 
limited motion.  For the same reason, Diagnostic Code 7805, 
concerning scars which cause functional loss, is not for 
application.  There is no evidence which suggests that the 
Veteran's scars cause any functional loss.  

Other diagnostic codes used for rating scars are not 
applicable to the Veteran's service-connected scars.  
Diagnostic Code 7800 concerns scars of the head, face, or 
neck and is therefore not applicable to this case.  A maximum 
10 percent rating is warranted for superficial, unstable 
scars under Diagnostic Code 7803.  The reports of the 
November 2004 and May 2007 VA scars examinations reveals that 
the scars are not unstable.
  
Diagnostic Code 7802, although concerning superficial scars 
involving areas other than head, face, or neck, is also not 
applicable, since the clinical evidence establishes that the 
service-connected scars involve an area far less than that 
required for a compensable rating under that diagnostic code 
[929 square centimeters or 144 square inches].  The report of 
the November 2004 VA  scars examination shows that the left 
lower extremity scar measured 0.8 centimeters (cm) by 0.4 cm, 
or a total of 0.32 square cms, and that a right lower 
extremity scar measured 5 cm by 0.3 cm, or a total of 1.5 
square cms.  The report of the May 2007 VA examination shows 
two scars involving the right lower extremity.  A scar on the 
right lateral knee measured 5 cm by 0.2 cm, or a total of 1 
square cms, and a scar on the right posterior knee measured 
0.5 cm by 0.1 cm, or a total of 0.05 square cms.  At best, 
there is a total of 1.87 square cms in combination [the left 
and right lower extremity scar measurements from the November 
2004 VA examination plus the measurements of the smaller scar 
found on the May 2007 VA examination]. This hardly 
approximates the 39 square centimeters which is required for 
a compensable rating.  

In short, the Veteran's scars will be rated under Diagnostic 
Code 7804.



Schedular criteria
 
A 10 percent rating is warranted for superficial scars that 
are painful on examination.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2008).
    
Analysis

Schedular rating

The reports of the November 2004 and May 2007 VA examinations 
show no tenderness or pain on examination of the scars.  The 
November 2004 VA examiner noted that the Veteran's "main 
problem is not the scar on the leg" and that "it is 
symptoms from the varicose veins themselves."  Moreover, 
there are no outpatient treatment reports, to include the 
most recent ones dated in 2007 and 2008, which document a 
tender or painful scar or scars.  

The Veteran has complained of pain from scarring.  See, e.g., 
a July 17, 2005  statement submitted by the Veteran.  
However, as a lay person without medical training  she is 
competent to opine as to the source of her lower extremity 
pain.
As was discussed above, no medical examiner has reported that 
the scars are tender or painful, and the medical evidence 
indicates that the source of the lower extremity pain is the 
varicose veins themselves.  The currently assigned 10 percent 
ratings under Diagnostic Code 7120 for varicose veins of the 
bilateral lower extremities specifically contemplate 
discomfort due to the varicosities themselves. 

Accordingly, a noncompensable rating is warranted for the 
Veteran's scars from bilateral varicose vein surgery, which 
according to the medical evidence of record are essentially 
asymptomatic.  See 38 C.F.R. § 4.31 (2008).

Fenderson considerations

In this case, the Board finds that at no time from October 1, 
2003 to present has there been any appreciable worsening of 
symptoms associated with the Veteran's service-connected 
scars from bilateral varicose vein surgery.  Based on the 
record, the Board finds that a noncompensable (zero percent) 
disability was properly assigned for the entire period from 
October 1, 2003 to the present.

Extraschedular consideration

The Veteran has not raised the matter of extraschedular 
consideration for the scars, and the RO has not considered a 
referral for an extraschedular rating.  See 38 C.F.R. § 
3.321(b) (2008).  Moreover, the Veteran and her counsel have 
not identified any factors which may be considered to be 
exceptional or unusual.  Accordingly, the matter of 
entitlement to an extraschedular rating for the scars from 
bilateral varicose vein surgery will not be considered by the 
Board.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance].

Conclusion

For reasons which have been expressed in detail above, the 
Board has concluded that ratings in excess of the currently 
assigned 10 percent rating for the Veteran's service-
connected varicose veins of the right lower extremity and the 
currently assigned zero percent rating for the Veteran's 
scars from bilateral varicose vein surgery have not been met.  
The benefits sought on appeal are denied.  




ORDER

Entitlement to an increased disability rating for the 
Veteran's service-connected varicose veins of the right lower 
extremity is denied.

Entitlement to an increased (compensable) disability rating 
for the Veteran's service-connected scars from bilateral 
varicose vein surgery is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


